Permit me to offer, on
behalf of President Alhaji Ahmad Tejan Kabbah and the
Government and the people of Sierra Leone, our warm
felicitations to Mr. Didier Opertti on his unanimous election
as President of the General Assembly at its fifty-third
session, and to express our delegation?s confidence that
under his able guidance our session will be a successful
one. We are in no doubt that his distinguished public record
adequately equips him for the position he has been called
upon to assume, and we have already seen evidence of this
in the last two weeks. We must also express gratitude to his
predecessor, Mr. Udovenko of Ukraine, for a job well done.
Our gratitude also goes to Mr. Kofi Annan, Secretary-
General, and to the entire staff of the United Nations
common system for their relentless efforts in helping the
people of Sierra Leone in the mammoth task of
reconstruction, rehabilitation and resettlement of hundreds
of thousands of our compatriots who were the unfortunate
victims of nine months of junta misrule. Mr. Annan has
put the international ship of state on the right course, and
my delegation wishes him continued success.
This time last year, my President addressed the
Assembly on the subject of the situation in Sierra Leone.
I am sure most members will remember the picture he
painted of the tragic events and the turmoil that followed
when a democratically elected Government was
overthrown by a bunch of military adventurists, aided and
abetted by some civilian opportunists who became their
active collaborators. Thanks to the resilience of the whole
of civil society, encouraged and backed by the
international community, I am here today representing the
legitimate, reinstated Government of Sierra Leone.
Against all odds, our people defied the violent and
misguided gun-toting anarchists who appeared to have
one objective, and one only: the total destruction of the
civil society of Sierra Leone. Mercifully, that nightmare
is now behind us.
In February this year, the forces of the Economic
Community of West African States (ECOWAS)
Monitoring Group (ECOMOG), under the then ECOWAS
Chairman, the late General Sani Abacha of Nigeria, led
by Nigeria and with the support of our Civil Defence
Unit, removed the junta. This was preceded by several
attempts to arrive at a negotiated settlement. The
international community was to learn that the junta and
their allies, the Revolutionary United Front (RUF), always
negotiated in bad faith and were not to be trusted.
The atrocities committed by the junta during their
nine-month reign, especially after they retreated to the
eastern and northern parts of the country, had to be seen
to be believed. Rape, murder, mutilation, vandalism and
the burning down of whole villages were the order of the
day. Unarmed civilians, particularly women and children,
were their unfortunate victims.
Because of the wanton destruction perpetrated by the
junta and, much earlier, by the RUF, there is a great need
to revamp the economy and for reconstruction. In a report
to the General Assembly, the Secretary-General referred
to the Special Conference on Sierra Leone, which he
convened here at United Nations Headquarters on 30 July
this year. The international community was invited to
focus on the situation in Sierra Leone.
21


We were very much encouraged, not only by the
deliberations and results of that conference, but also by the
deliberations of the second ministerial-level Security
Council meeting on Africa, held last week, in which Sierra
Leone featured prominently.
The humanitarian crisis is immense: there are many
refugees and displaced persons. The disarmament and
demobilization exercise and the resettlement, rehabilitation
and reconstruction processes require many resources. Some
of the pledges that were made are now being fulfilled, but
much remains to be done.
Allow me to echo the appeal of the Secretary-General
to those who have yet to pledge, and to others who have
yet to deliver, to do all they can to help us. In the
meantime, I would like to express profound gratitude to all
members, and especially to the members of the contact
group to be coordinated by the United Kingdom, for what
has been achieved so far.
As soon as the legitimate Government was
overthrown, the Organization of African Unity (OAU), at
its meeting in Harare in June 1997, unanimously
condemned the takeover and called on the junta to return
power and constitutionality to the elected Government and
to the country respectively. The prompt action of
ECOWAS, the resultant peace in Liberia and now the
return of democracy to Sierra Leone, clearly demonstrate
what a regional organization can achieve if the
determination and the leadership are there. ECOMOG has
the capacity to deliver, but it needs the tools, which only
the international community can provide.
My country is fully aware that even though the Armed
Forces Revolutionary Council (AFRC)/RUF junta has been
ousted, the peace and security that were achieved with
enormous sacrifice by the people of Sierra Leone have yet
to be consolidated. It is therefore in the interests of the
people that the international community in general and the
forces of the subregion in particular, maintain their presence
in Sierra Leone until we can create a new national army. In
this regard, the Federal Republic of Nigeria has agreed to
the secondment of Brigadier-General Maxwell Khobe,
Commander of the ECOMOG Force in Sierra Leone, as our
Chief of Defence Staff. He is already working on the
modalities for forming a well-trained and dedicated army
which will be alive to its responsibility as defender of our
Constitution. I have every reason to believe that that
assignment will be carried out with the same
professionalism that has been the hallmark of ECOMOG
operations in both Liberia and Sierra Leone.
At this juncture, I would like to state that the
Government of the Republic of Sierra Leone is committed
to the demobilization, disarmament and integration of all
ex-combatants, as provided for in both the Abidjan Peace
Accord and the Conakry peace plan, despite the lack of
good faith that has been demonstrated by both the RUF
and the junta. This programme is at the top of our post-
conflict agenda, and the Disarmament Committee itself is
under the chairmanship of no less a person than our
President.
Because of its overwhelming desire to uphold the
principles of democracy and good governance, the
Government lays much emphasis on the rule of law,
human rights and freedom of expression. There are over
48 newspaper publications in a country with 80 per cent
illiteracy. Despite propaganda to the contrary, no
journalists have been prosecuted, let alone convicted, for
practising their profession — not even when the headlines
of a few have sometimes bordered on libel. Of the 16
people recently convicted of treason, after a trial that was
declared transparent and fair, five were journalists; but
they were not charged for the practice of journalism.
President Kabbah and the ECOMOG Force
Commander informed the Special Conference on Sierra
Leone that more than 90 per cent of the country was
secure and safe. Remnants of the junta and the RUF are,
however, perched in small areas in the east and north-east
and operate only because they continue to have a safe
haven in a neighbouring country, while one other country
renders its support to them from outside Sierra Leone.
That notwithstanding, every effort is now being made by
both ECOMOG and the Civil Defence Unit to flush them
out and to finally put this whole tragic affair behind us.
The treason trials of both civilians and former junta
members are still in progress, under laws which have
been in existence since independence. Soon after sentence
was passed on the first group, some misguided
organizations began unfairly pressurizing the President to
intervene; they even mounted a vicious propaganda
campaign in the name of human rights.
My country is governed by the rule of law. Under
our constitution there is separation of powers between the
executive, the legislature and the judiciary. While the due
process of law is in progress, the President cannot and
will not interfere with it. At the end of the exercise those
who lose their final appeals to the Supreme Court can
apply to the Prerogative of Mercy Committee. Then, and
22


only then, will the President step in, and he has already
given that assurance.
Our President has not only gone the extra mile, but is
seen to be bending over backwards to bring together all the
main political groups into the mainstream of the post-
conflict nation-building exercise, so as to secure permanent
peace and security. There have been no instances of human
rights violations since President Kabbah assumed office.
With regard to the armed rebellion in the Democratic
Republic of the Congo and the rebel wars in Angola, Sudan
and elsewhere, we appeal to the parties in those conflicts to
lay down their arms, to refrain from further provocative
activities that ignite tempers and to give peace a chance.
Our Government welcomes the successful outcome of
the United Nations Diplomatic Conference on the
establishment of the International Criminal Court, which
took place in Rome, Italy, in June 1998. Sierra Leone is
firmly committed to the early establishment of a permanent
international court, and my Government has already signed
the Statute of the International Criminal Court. We urge
every nation to sign and ratify the Statute. It will be not
only testimony to the common desire to overcome long
neglected failures of national legal systems, but a unique
chance to contribute to international stability deterrence
and, hopefully, the prevention of atrocious crimes.
Security Council reform is one of the most difficult
issues which have to be tackled during this session. While
progress has been made in some areas, and new ideas and
proposals have emerged, the Working Group has not
presented recommendations to the General Assembly. Sierra
Leone agrees with the position of the Non-Aligned
Movement on the curtailment, limitation and subsequent
elimination of the veto. Sierra Leone fully endorses the
decision of the Assembly of the Heads of State or
Government of the Organization of African Unity for two
permanent seats to be allocated to our continent.
As for the expansion of the Security Council, Sierra
Leone supports the position taken by the Non-Aligned
Movement, that, in order to enhance its credibility, the new
Council should reflect the universal character of the world
and correct existing imbalances in its composition.
My country cannot talk of conflicts and peace without
referring to nuclear arms. When negotiations were being
conducted in Geneva on a comprehensive test-ban treaty, a
few years ago, the Republic of Sierra Leone was one of
those countries which prayed silently for its success. We
are relieved and thankful that the Treaty has been signed
by a large number of countries. We continue to call on all
nations to sign the test-ban treaty and refrain from further
tests, with their attendant danger to the future of mankind.
In the same way as we oppose all future nuclear
tests, we must with all the emphasis at our disposal
condemn all forms of terrorism, both domestic and
international. We refer particularly to the recent bombings
which claimed the lives of hundreds of innocent people,
not to mention the loss of property worth millions of
dollars in Nairobi, Dar-es-Salaam, Cape Town and
Northern Ireland. We call on the international community
to coordinate its efforts to fight this menace. Those who
insist on using this method to achieve their aims should
be tracked down and brought to justice. In this regard, my
country wholeheartedly supports the signing and
ratification of all the Conventions on terrorism and
appeals to the entire international community to adhere to
the Conventions in order to make the world a safer place
for our children?s children.
My Government noted with great delight the
conference convened last year in South Africa to focus
the world?s attention on the dangers posed to human life
by landmines. We revive the memory of the late Princess
Diana, who did so much to focus the attention of the
international community on the horrors of landmines. In
our own country, too, landmines were strewn around with
carefree abandon by the AFRC/RUF junta, resulting in
the maiming and death of innocent civilians, especially
children.
Many African and other third world countries,
including my own, are today still grappling with severe
economic problems. The effects of the debt burden, the
unfavourable balances of trade and payment, and the
unpredictability of the prices of their products on the
world market have all contributed to the deteriorating
economic conditions they are facing. In addition to these
external factors, misguided policies and political
instability caused by various kinds of civil strife have
caused their economies to sink further. Globalization and
trade liberalization have become inevitable phases in
world trade. It has, however, become obvious that our
countries have fared badly and will continue to be at a
disadvantage unless there is a change of attitude and even
procedure on the part of developed, industrialized
countries. The resultant imbalances can be overcome if
every effort is made to create a level playing field by
removing the debt burden of our countries and opening up
markets to African and third world products. Some
23


countries have already done so; we hope that others will
follow soon.
I have already mentioned the refugee situation in my
own country. It is grim, and yet the situation is the same in
other parts of the world, especially Africa, which has the
largest refugee populations. This situation has continued to
exert tremendous pressure on the already weak economies
of the host countries, which are forced to spend part of
their meagre resources on the welfare of refugees. Having
gone through this experience both as recipient and exporter
of refugees, we must commend the donor community and
especially the Office of the United Nations High
Commissioner for Refugees (UNHCR). Much is being done
for us, but even the Office acknowledges that the situation
of our refugees in neighbouring countries is desperate. I
would like to appeal to the donor community to shed its
donor fatigue syndrome and continue to respond positively
to the needs of a people who are the innocent victims of
events not of their own making. A very urgent need now is
for the repatriation of our people from neighbouring
countries, where life in camps is now a nightmare.
Sierra Leone is one of the countries in our subregion
that still have the remnants of what were once the Upper
Guinea rain forest, which stretches from Sierra Leone down
to the Cameroons. The reserve supports the largest number
of animal species in Sierra Leone: a total of 46 mammal
species, including Western chimpanzees, red colobus
monkeys, Diana monkeys, duickers, leopards and forest
elephants. Two hundred and seventy four species of birds
are to be found in the Gola rain forest. These include 10
globally threatened species — 8 restricted to the Upper
Guinea forest block — and 169 forest-dependent species.
There is a very rich diversity of interesting invertebrates,
including two species of dragonfly, endemic only to parts
of the Upper Guinea forest, as well as the rare African
swallow-tailed butterfly, which has Sierra Leone as the
westernmost limit of its range in Africa.
Unfortunately, the Gola rain forest, like most other
forest areas on the continent, is under considerable pressure.
Much of the forest cover is lost annually from logging and
from brush burning as well as shifting cultivation carried
out by an ever-increasing population. Conservation of these
forests in Sierra Leone, as in other parts of Africa, is linked
with poverty. The Forestry Division of our Ministry of
Agriculture and the Environment has a Gola Rain Forest
Conservation Programme. The programme is being operated
in collaboration with a local non-governmental organization,
the Conservation Society of Sierra Leone, the Sierra Leone
partner of Birdlife International, which sponsors the
programme.
Notwithstanding this valuable work, pressure on
forests in the third world will not be reduced unless we
enhance food production from the same piece of land year
after year, as happens in the industrialized countries. This
can only be achieved by a transfer of food production
technology to our own countries.
I have made frequent references to the role of the
international community in the restoration of democracy
to my country and to the reinstatement of President
Kabbah. I have mentioned the United Nations, the OAU,
ECOWAS and the Commonwealth. I would like to make
special reference to the United Nations Development
Programme (UNDP).
The restoration of constitutional order and the
various efforts of the Government to effect durable peace
and to rebuild the country provide us with an opportunity
to regain donor confidence and ensure the completion of
various initiatives and programmes interrupted by the
events of the coup of 25 May 1997.
As lead agency in the partnership between the
Government and the donor community, the UNDP, prior
to the coup, had spearheaded the following: preparation
of a national poverty-eradication programme; facilitating
the establishment of a coordination mechanism for relief
assistance by the humanitarian community; and
facilitating the peace process through the provision of
diplomatic, logistic, technical and administrative support
to the peace negotiations and the preparation of the
demobilization programme. Since the return of the elected
Government in March 1998, the UNDP has spent
considerable amounts of money in the development of
various other programmes as well. I urge the international
community to continue its support for these programmes
and to help us in our task of rehabilitation.
Let me close by referring again to the report of the
Secretary-General, whom I have already thanked. I shall
refer once more to the special conference he convened,
for which I thank the Secretary-General.


